Citation Nr: 0705492	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  98-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for right shoulder 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel





INTRODUCTION

The veteran had active military service from April 1963 to 
July 1967 and from February 1991 to April 1991.  He also has 
several short periods of active duty for training (ACDUTRA) 
between March 1981 and August 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in June 2004 for the purpose 
of obtaining additional evidence.  The matter was returned to 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  A chronic skin condition, to include a fungal disorder, 
onychomycosis, and hypopigmentation, did not manifest in 
service or while performing ACDUTRA; and, there is no 
competent evidence establishing a nexus between the veteran's 
active service or a period of ACDUTRA and any current skin 
condition.

2.  A chronic back disorder did not manifest in service or 
while performing ACDUTRA; there is no competent evidence 
establishing a nexus between the veteran's active service or 
a period of ACDUTRA and any current back condition; and, 
there is no competent evidence establishing that any 
preexisting back disability was aggravated by active service 
or a period of ACDUTRA.

3.  A right shoulder disorder, to include tendonitis, did not 
manifest in service or while performing ACDUTRA; there is no 
competent evidence establishing a nexus between the veteran's 
active service or a period of ACDUTRA and any current right 
shoulder disorder; and, there is no competent evidence 
establishing that any 



preexisting right shoulder disability was aggravated by 
active service or a period of ACDUTRA.

4.  Hypertension did not manifest in service or within one 
year of service discharge; hypertension was not the result of 
an injury or disease while performing ACDUTRA; and, there is 
no competent evidence establishing a nexus between the 
veteran's active service or a period of ACDUTRA and his 
diagnosed hypertension.

5.  On VA examination in June 2004, the veteran's right ear 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition score was 96 percent in 
his right ear.

6.  Left ear hearing loss did not manifest in service or 
within one year of service discharge; left ear hearing loss 
was not the result of an injury or disease while performing 
ACDUTRA; and, there is no competent evidence establishing a 
nexus between the veteran's active service or a period of 
ACDUTRA and any current left ear hearing loss.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service or a period of ACDUTRA.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A back disorder was not incurred in or aggravated by 
service or a period of ACDUTRA.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

3.  A right shoulder disorder was not incurred in or 
aggravated by service or a period of ACDUTRA.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).




4.  Hypertension was not incurred in or aggravated by service 
or a period of ACDUTRA and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).

5.  Bilateral hearing loss was not incurred in or aggravated 
by service or a period of ACDUTRA and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
following the initial unfavorable agency decision in May 
1998.  The RO notice letters dated in June 2003, June 2005, 
and January 2006 informed the veteran that he could provide 
evidence to support his claims for service connection or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either 



send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

Recognition is also given to the fact that the VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical and VA and non-VA treatment records are on 
file.  In February 2005, the AMC mailed numerous letters to 
private health care providers, a former employer, and the 
Fresno Police Department that requested that they furnish 
records that the veteran identified as being pertinent to his 
claims.  A second request for the identified records was made 
in June 2005.  A letter informing the veteran of this 
development, as well as the previous negative development, 
was sent that same month.  Records were received from E. 
Lembert, M.D., and the Fresno Community Hospital.  A negative 
response was received from the Fresno Police Department in 
July 2005.  A January 2006 letter apprised the veteran of the 
responses, lack of responses, and negative replies.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was afforded VA examinations in January 1998.  The 
veteran was also scheduled to appear for examinations in 
April and May 2006, but he failed to report for those 
examinations.  With respect to claims for service connection, 
the consequence of the veteran's failure without good cause 
to report for the VA examination is that his disability must 
be rated on the basis of the other relevant evidence on file.  
38 C.F.R. § 3.655(b) (2006).  Indeed, the Board notes that 
the veteran was advised in a July 2006 supplemental statement 
of the case of the importance of appearing for his 
examinations.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) or cardiovascular disease 
(including hypertension) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, 
which defines active duty, ACDUTRA and INACDUTRA.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

Skin condition

The veteran claims that he suffers from a chronic skin 
condition since his first period of active service.  
Specifically, he states he developed a fungus condition while 
serving in Vietnam, and that the condition has remained 
chronic since that time.  Service medical records from the 
veteran's first period of service, however, are absent any 
findings of complaints, treatment, or diagnosis of a skin 
condition.  The preponderance of the evidence therefore 
weighs against the claim that any current skin disability 
initially manifested during the veteran's first period of 
service.




During a period of ACUDTRA in August 1983, the veteran was 
seen for complaints of a groin rash.  The veteran stated that 
he had had the rash for a "long time."  The diagnosis was 
tinea cruris and eczema.  Subsequent reservist examinations 
conducted in April 1985 and April 1986 revealed that the 
veteran's skin was normal.  A May 1986 treatment note from an 
unidentified private physician shows that the veteran was 
seen for complaints of skin tags on the nape of his neck.  No 
reference was made with regard to his active service or 
period of ACDUTRA.  An service examination report dated in 
February 1990 showed that the veteran had a fungal rash on 
his chest, and examiner recommended that the veteran seek 
treatment for the same through his personal/private 
physician.  On Report of Physical Examination pending his 
discharge from his second period of active service, the 
veteran was noted have hyperpigmentation of the axillary 
groin.  A tinea infection of the feet was documented during a 
December 1996 reservist examination.  

When he was examined by VA in January 1998, the veteran was 
found to have onychomycosis of the nails of all five toes of 
both feet as well as maceration of the interdigital spaces.  
The skin was peeling.  The examiner opined that the skin and 
toe problems seemed to be due to his wearing of cowboy boots 
and possibly excessive sweating.  No other skin conditions 
were identified or diagnosed.  No findings were made with 
respect to the veteran's military service.

Based on the foregoing evidence, the Board finds that a 
chronic skin condition, to include a fungal disorder, 
onychomycosis, and hypopigmentation, did not manifest in 
service or while performing ACDUTRA.  The documented skin 
conditions have not been shown to be chronic or recurrent.  
The groin rash that was discussed in August 1983 was not seen 
again until 1991.  Indeed, examinations conducted in 1985, 
1986, and 1990 were all negative with respect to a groin 
rash.  There is also no current evidence of a diagnosis of a 
groin rash, skin tags, or fungal rash of the chest.  Further, 
there is no evidence that the veteran's tinea infection of 
the feet had its onset during a period of service or ACDUTRA.  
The condition was only seen during the December 1996 
reservist examination and on VA examination in January 1998.  
Finally, there is no competent evidence establishing a nexus 
between the veteran's active service or a period of ACDUTRA 
and any current skin condition.

To the extent that the veteran himself has claimed he 
currently has a skin condition that had its onset during his 
first period of active service, the Board notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).


Back disorder and Right shoulder disorder

Service and non-service medical records reflect the veteran 
experienced problems related to his low back and right 
shoulder.  An annual reservist examination conducted in April 
1986 indicated that the veteran was receiving treatment for 
back pain from his private physician.  A January 1990 
treatment note from an unidentified private physician 
reflects that the veteran was involved in a motor vehicle 
accident, and that he complained of thoracic and lumbar back 
pain.  A February 1990 treatment from the same physician 
includes a reference to the veteran complaining of increased 
lumbar back pain.  A December 1996 discharge examination 
(from the reserves) noted that the veteran complained of back 
problems since his last examination (May 1992).  When he was 
examined by VA in January 1998, the veteran provided a 
history of suffering a back injury following a 1988 motor 
vehicle accident.  He said that he had been suffering from 
chronic low back pain since that time.  He also reported that 
he had re-injured his back in 1994 during a period of 
ACDUTRA.  The veteran was diagnosed as having a history of a 
chronic low back condition.  No findings were made that 
related any current low back disability to service.

With respect to his right shoulder, a May 1992 reservist 
examination noted that the veteran had recently undergone 
treatment for a bone spur of the right shoulder.  Treatment 
notes dated in February and March 1993 reflect that the 
veteran underwent arthroscopy of the right shoulder.  In this 
regard, the Board's attention is drawn to an April 1992 
progress report from Dr. E. Lembert.  The veteran was noted 
to have had a long history of right shoulder pain that 
preexisted his active military service, and that the 
condition had recently increased in severity.  Following a 
physical examination, which included an X-ray study, the 
veteran was diagnosed as having calcific tendonitis.  
Subsequent records show that the veteran received periodic 
treatment for right shoulder calcific tendonitis, and that he 
ultimately underwent arthroscopic surgery in January 1993.  

At his January 1998 VA examination, the veteran denied an 
overt injury to his shoulder.  He said that his right 
shoulder pain had gradually developed since 1988.  He 
believed his duties during his second period of active duty 
aggravated his condition and ultimately resulted in him 
having to undergo the January 1993 arthroplasty.  Following a 
physical examination, which included X-ray studies, the 
examiner determined that the veteran's right shoulder 
examination was essentially negative.  He said the veteran 
might have small residuals of an impingement syndrome at the 
acromiohumeral joint.

In sum, the Board finds that service medical records from 
both the periods of active service are negative for 
complaints, treatment, or diagnosis of a chronic disability 
of the low back or right shoulder.  The records for his 
periods of ACDUTRA are similarly negative for any evidence of 
an injury to his back or right shoulder.  The threshold 
question therefore is whether there is sufficient medical 
evidence to show an etiological link between any current 
disability of the low back and right shoulder and his active 
service.  The evidence is negative in this respect.  Simply 
put, the veteran has not submitted any competent medical 
evidence that links either condition to his active service or 
ACDUTRA.

The Board acknowledges that the veteran himself believes that 
he currently suffers from a chronic disability of the low 
back and right shoulder, and that those conditions are 
etiologically related to his active service or a period of 
ACDUTRA.  However, as the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition, 
his opinion on this matter is devoid of any sufficient 
probative value.  See Espiritu v. Derwinski. 

The Board notes that there is a question as to whether the 
veteran had some type of low back or right shoulder 
disability prior to his second period of active service, and 
whether those conditions were aggravated during his active 
service or a period of ACDUTRA in 1994.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. §§ 3.303(c), 3.304(b), 3.306 (2006).  There 
is no indication that the veteran underwent a physical 
examination when he entered his second period of active 
service in February 1991.  A February 1990 examination 
report, however, made no reference to a back or right 
shoulder condition.  Thus, even though service (reservist) 
and private medical records make reference to the veteran 
receiving treatment for low back problems prior to February 
1991, the veteran will be presumed to have been in sound 
condition at the time he entered service.  See 38 U.S.C.A. 
§ 1111.  Nevertheless, such a finding does not overcome the 
sheer lack of evidence relating the veteran's any current low 
back or right shoulder disability to his active service or 
period of ACDUTRA.  There is simply no evidence of increased 

Hypertension 

The veteran had two periods of active service as well as 
periods of ACDUTRA before and after his second period of 
active service.  Service medical records do not show that a 
cardiovascular disability was manifested during the first 
period of active service (June 1963 to July 1967).  Physical 
examination at the time of service discharge showed that his 
blood pressure was 126/78, which is well within the normal 
range.  See 38 C.F.R. § 4.104, Code 7101, Note (1) 
(hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and /or systolic blood 
pressure is predominantly 160 mm. or greater).  Similarly, at 
a June 1981 reserve examination, the veteran had a blood 
pressure of 128/82.  The report of a February 1990 
reenlistment examination showed that his blood pressure was 
118/84, and that the veteran denied having any problems with 
his blood pressure.  

However, at his service discharge examination in March 1991, 
the veteran reported that he had had a single episode of high 
blood pressure in 1989.  He said his blood pressure had 
remained normal since that time.  His blood pressure on 
examination was 124/78.  Treatment notes received from an 
unidentified health care provider show that the veteran had 
high blood pressure readings (120/92 and 124/90) in December 
1994 and February 1995.  In June 1996, and during a period of 
ACDUTRA, the veteran was seen for complaints of an acute 
syncopal episode.  His blood pressure was recorded as being 
148/90.  A diagnosis of mild hypertension was rendered.  A 
July 1996 private treatment note reveals that the veteran was 
prescribed medication for hypertension.  When he was examined 
for separation from the Reserves, it was noted that the 
veteran had recently started taking "high blood pressure 
pills."  A January 1998 VA examination confirmed the 
diagnosis of hypertension.  At the time of the examination, 
the veteran reported that he was initially diagnosed and 
treated for hypertension in July 1997.  

The Board therefore finds that the preponderance of the 
evidence is against the finding that a cardiovascular 
disability became manifest during the first or second period 
of active service.  There is also no evidence that 
cardiovascular disability was manifested within one year of 
discharge following the first period of service (so as to 
trigger application of the chronic disease presumptions cited 
above).  The presumption of service connection does not apply 
to the veteran's second period of active service because his 
service only lasted for approximately 60 days (February 16, 
1991, to April 15, 1991).  38 C.F.R. §§ 3.307, 3.309.  The 
first evidence of an elevated blood pressure reading was not 
until over 25 years after discharge (when blood pressure 
recorded in December 1994 as 120/92).  Furthermore, 
hypertension was not actually diagnosed until 1996.  

As previously discussed, service connection may also be 
established for disease incurred on ACDUTRA.  The veteran 
alleges in this regard that his hypertension had its onset 
during a June 1996 period of ACDUTRA.  He argues that a 
fainting episode at that time was the first evidence of his 
hypertension.  The evidence of record does not support this 
argument.  The Board recognizes the fact that hypertension 
was diagnosed in June 1996 during a period of ACDUTRA.  
However, as noted above, the record also shows that high 
blood pressure readings were recorded in 1994 by his private 
health care provider.  Further, the service examination 
report, which documented the veteran's fainting episode, is 
absent a diagnosis of hypertension.  The evidence therefore 
weighs against the veteran's claim that his hypertension had 
its onset during his June 1996 period of ACDUTRA.  

The Board is aware of the veteran's assertions that his 
hypertension  resulted from the stresses of military life.  
However, there is no medical opinion of record supporting 
this theory, and as a layperson he lacks the requisite 
medical knowledge and education necessary to render a 
probative opinion regarding causality of medical disability.  
See Espiritu v. Derwinski.

The competent evidence does not show that hypertension was 
incurred in or aggravated by either of the veteran's periods 
of active duty or any period of ACDUTRA.  The preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.


Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The report of a January 1998 VA audiology examination showed 
an average loss of 11 decibels in the right ear and a loss of 
23 decibels in the left ear.  Pure tone thresholds in the 
right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 5, 
5, 15, 20, respectively.  Pure tone thresholds in the left 
ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 5, 5, 35, 
and 45, respectively.  Speech recognition was 96 percent in 
the right ear and 88 percent in the left ear.  

It is therefore clear that the veteran does not currently 
suffer from a hearing loss disability of the right ear for VA 
benefit purposes.  The veteran has not identified any post-
service testing revealing the presence of right ear hearing 
loss disability.  The Board has carefully reviewed the 
veteran's service medical records.  The Board observes that 
none of the in service audiology examinations showed an 
auditory threshold in any of the pertinent frequencies to be 
40 decibels or greater nor did any of the examinations show 
auditory thresholds of 26 decibels or greater for at least 
three of the pertinent frequencies.  None of the examinations 
indicate that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.

The above findings fail to demonstrate right ear hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges that a lack of evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to his claim.  The laws and regulations do not require 
inservice complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  However, in the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based 
on the above, the Board finds that the veteran has presented 
no competent medical evidence showing right ear hearing loss 
disability for VA purposes.  Since there is no current 
hearing loss disability, service connection for right ear 
hearing loss is not warranted.

The Board has carefully reviewed and considered the veteran's 
statements and understands fully the veteran's belief that he 
suffers from right ear hearing loss.  However, the Board must 
rely upon the objective results of authorized audiological 
examination under 38 C.F.R. § 3.385.  See Colvin v. 
Derwinski, 1 Vet. App. 174, 175 (1991) (the Board cannot base 
its decisions on its own unsubstantiated medical opinions).  
Moreover, as previously discussed, he is not competent to 
provide evidence regarding the clinical status of his current 
hearing capability.  See Espiritu v. Derwinski.

The Board also acknowledges that the veteran has cited in-
service noise exposure as possibly damaging his hearing.  As 
noted above, for service connection to be granted there must 
be a current disability resulting from a condition or injury 
in service.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Brammer, supra.  Here, even if the Board assumes that the 
veteran was exposed to loud noises in service, there is no 
competent medical evidence that the veteran has right ear 
hearing loss disability.  In the absence of proof of a 
present disorder there can be no valid claim.

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a right ear 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has right ear hearing loss for VA purposes.

Despite the foregoing, the Board finds that current hearing 
loss for VA purposes has been established for the veteran's 
left ear.  The veteran argues that this hearing loss is the 
result of acoustic trauma that he suffered during his active 
service.  Service medical records from the veteran's first 
period of service do not contain any findings of complaints, 
treatment, or diagnosis of left ear hearing loss and his July 
1967 service discharge examination does not include the 
results of any hearing tests.  However, when underwent an 
examination in February 1981 for enlistment into the Marine 
reserves,  pure tone thresholds in the left ear at 500, 1000, 
2000, 3,000, and 4000 Hertz were 15, 10, 5 15, and 20, 
respectively.  A May 1992 periodic examination showed pure 
tone thresholds in the left ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 10, 10, 5, 25, and 30, respectively.  The 
first clear post-service medical evidence of left ear hearing 
loss is therefore not documented until the May 1992 
evaluation, which is over 25 years after his discharge from 
the veteran's first period of active service.  

As such, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The Board recognizes the fact that the 
veteran's left ear hearing loss was documented approximately 
13 months after his separation from his second period of 
service.  However, as the veteran served for approximately 60 
days (February 16, 1991, to April 15, 1991) the presumption 
of service connection does not apply.  38 C.F.R. §§ 3.307, 
3.309.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current right ear hearing loss and his 
active service, to include noise exposure in service.  There 
is no competent medical to support this aspect of the 
veteran's claim.

The Board duly acknowledges that the report of the January 
1998 VA examination included the conclusion that the 
veteran's left ear high frequency sensorineural 



hearing loss was consistent with a history of noise exposure.  
However, the veteran's claims folder does not appear to have 
been reviewed by the examiner, which seriously undermines the 
probative value of the opinion.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991) (the entire medical history must be 
borne in mind).  The Board thus remanded the matter in 
January 2004, in part, based on the conclusion that the 
January 1998 examination was insufficient.  See Mariano v. 
Nicholson, 17 Vet. App. 305 (2005).  

Unfortunately, the veteran failed to report for his scheduled 
May 2006 VA audiology examination.  The claim must therefore 
be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655 (b).  In this regard, the Board finds that 
there is no competent medical evidence establishing a nexus 
between the veteran's active service and his right ear 
hearing loss.  The January 1998 VA examination has been 
determined to be inadequate for this purpose; and, the 
veteran has not submitted any other evidence to support his 
claim.  The claim for service connection for left ear hearing 
loss is denied.

The Board acknowledges that the veteran's personal assertions 
that his left ear hearing loss is the result of in-service 
acoustic trauma.  However, the Board again notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for a skin condition, back 
disorder, right shoulder 


disorder, hypertension, and bilateral hearing loss and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for right shoulder disorder 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


